DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that the width was introduced in claim 10 but this claim is dependent on claim 1.
Claim 12 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stantchev (US 9,159,221)
Regarding claim 1:
Stantchev discloses:
A control system for a vehicle, comprising: 
at least one sensor electrode disposed on an vehicle component with a surface accessible to a user, the sensor electrode being adapted to generate an electric field above the surface so that a 
a control unit connected to the at least one sensor electrode (e.g., Fig. 17: processor) and adapted to: 
identify at least one gesture, corresponding to a motion of the body part with respect to the vehicle component, based on the capacitance of the at least one sensor electrode (column 3, line 65+: “recognition of finger gestures,” where the capacitance follows from column 4, lines 5-30), 
identify a control signal for the vehicle that corresponds to the gesture (column 3, lines 30-45); and 
output the control signal (column 3, lines 30-45), 
wherein at least one sensor electrode has a first portion and a second portion wherein the capacitance depends on whether the body part is disposed adjacent the first portion or the second portion (true of some configurations of Fig. 10: for example element 101).
Regarding claim 2:
Stantchev discloses:
wherein the vehicle component is a steering wheel (e.g., Fig. 1).
Regarding claim 3:
Stantchev discloses:
wherein at least one sensor electrode is disposed underneath a cover layer of the vehicle component (column 4, lines 30-40).
Regarding claim 4:
Stantchev discloses:
wherein at least one sensor electrode is a conductive foil electrode (column 4, lines 35-40: “film”).

Stantchev discloses:
wherein the control unit is configured to identify at least one tapping gesture (column 6, lines 30-40: “point action”).
Regarding claim 7:
Stantchev discloses:
wherein the control unit is configured to identify at least one swiping gesture (column 6, lines 35-40: “slide action”).
Regarding claim 8:
Stantchev discloses:
wherein the control unit is configured to distinguish a gesture corresponding to a control signal from a random motion of the body part and to ignore the random motion (column 7, lines 50-60: “robust”).
Regarding claim 10:
Stantchev discloses:
wherein at least one sensor electrode has a width that changes along a length of the sensor electrode (Fig. 10: 101).
Regarding claim 11:
Stantchev discloses:
wherein the width changes continuously along the length (Fig. 10: 101).
Regarding claim 12:
Stantchev discloses:
wherein the width changes discontinuously along the length (true at the ends of Fig. 10: 103).
Regarding claim 13:

wherein the control unit is adapted to identify at least one gesture based on the capacitances of a plurality of sensor electrodes (shown in, e.g., Fig. 10).
Regarding claim 14:
Stantchev discloses:
wherein at least two sensor electrodes are disposed proximate to each other along the surface of the vehicle component so that the capacitances of at least two sensor electrodes are influenceable simultaneously by a single body part (apparent from the configuration of Fig. 10, along with the description of column 6, lines 25-45: “finger” slide action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of Staszak et al. (US 2015/0344060)
	Regarding claim 5:
	Stantchev discloses a control system as discussed above.

“wherein the control unit is adapted to identify a plurality of gestures based on the capacitance of a single sensor electrode.”
(There doesn’t seem to be any reason why it couldn’t, but it’s not explicitly disclosed).
Staszak discloses:
wherein the control unit is adapted to identify a plurality of gestures based on the capacitance of a single sensor electrode (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Stantchev the elements taught by Staszak.
The rationale is as follows:
Stantchev and Staszak are directed to the same field of art.
Stantchev already discloses individual buttons, etc. (Fig. 10). Staszak explains gestures that could be identified using them. One of ordinary skill in the art could have included this with predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of Vaghefinazari et al. (US 8,744,645)
Regarding claim 9:
Stantchev discloses a control system as discussed above.
Stantchev does not disclose:
“wherein the control unit is configured to distinguish a gesture corresponding to a control signal from a random motion of the body part by applying a polynomial classifier and/or a support vector machine.”
Vaghefinazari discloses:

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Stantchev the elements taught by Vaghefinazari.
The rationale is as follows:
Stantchev and Vaghefinazari are directed to the same field of art.
Vaghefinazari teaches how to identify a gesture. One of ordinary skill in the art could have included this with predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stantchev in view of  Wang (US 2016/0239147)
Regarding claim 15:
Stantchev discloses a control system as discussed above.
Stantchev does not disclose:
“wherein in order to identify the at least one gesture and, the control unit is configured to analyse an amplitude, a gradient, a duration and/or a time interval of a capacitance change with respect to a nominal value as a function of time.”
(It must but it is not explicitly disclosed).
Wang discloses:
wherein in order to identify the at least one gesture and, the control unit is configured to analyse an amplitude, a gradient, a duration and/or a time interval of a capacitance change with respect to a nominal value as a function of time (paragraphs 38-40; Figs. 2A-2B; this process involves changing settings and taking multiple readings so it is a process of time).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Stantchev the elements taught by Wang.
The rationale is as follows:
Stantchev and Wang are directed to the same field of art.
Wang has the exact same shape of electrodes as Stantchev. Stantchev doesn’t really describe the detection process in detail. Wang provides the necessary detail that one of ordinary skill could have included with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishio et al. (US 2017/0305453); Morita (US 2018/0091146)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694